DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cinar et al. (US 2011/0106011) in view of Hayter (US 2009/0164251).
   Regarding claim 9, Cinar discloses a method for delivering a therapeutic recommendation
for insulin delivery (page 1, [0001-0002]), comprising: collecting data from a patient over a period of time, the data including continuous glucose monitoring data obtained from a glucose sensor and insulin pump data collected for the patient, the insulin pump data including an insulin infusion rate (page 1, [0004-0007]); generating, based on the collected data, a model comprising estimated parameters of the patient’s physiology that reproduces the patient’s glucose-insulin dynamics (page 1, [0006]); inputting the estimated parameters into a type 1 diabetes patient glucose-insulin model, whereby an individualized patient model is obtained (page 1, [0004]); utilizing the individualized patient model in patient-specific simulations to estimate optimal insulin therapy parameters or individualized guidelines for continuous glucose monitoring-driven (page 1, [0006-0010]); and outputting the optimal insulin therapy parameters (page 1, [0007-0010]).
   Cinar discloses all the limitations set forth above but fails to explicitly disclose insulin dosing.

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Hayter within the system of Cinar in order to accurately display information relevant to the patient insulin dosing as well as other programmable information thereby improving the reliability of the system.
  Regarding claim 10, Cinar and Hayter disclose all the limitations set forth above but fail to explicitly disclose wherein outputting the optimal insulin therapy parameters comprises displaying the therapeutic recommendation to a patient on a display (page 8, [0117]).
 Regarding claim 11, Cinar and Hayter disclose all the limitations set forth in claim 1 and Hayter further discloses wherein the display is a smartphone display (page 3, [0044]).
 Regarding claim 12, Cinar and Hayter disclose all the limitations set forth in claim 1 and Hayter further discloses wherein outputting the optimal insulin therapy parameters comprises issuing instructions to an insulin pump for delivering an insulin dose (page 8, [0117]).
 Regarding claim 13, Cinar discloses wherein utilizing the individualized patient model in patient-specific simulations comprises iteratively running simulations, wherein at the first iteration, the patient’s current insulin therapy is implemented, then, at each subsequent iteration, the therapy parameters are updated until it is determined that the therapy parameters satisfy predetermined criteria (fig. 1; page 1, [0006-0010]).
 Regarding claim 14, Cinar discloses wherein it is determined if the therapy parameters need to be updated by assessing a level of glycemic control (page 1, [0005-0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dobbles et al. (US 9,827,372) discloses integrated………..sensor.
Brukalo et al. (US 2011/0178499) discloses methods to pair…….device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP


                                                                   /DANIEL PREVIL/                                                                   Primary Examiner, Art Unit 2684